Citation Nr: 0943782	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability 
on a direct or secondary basis. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In March 2005, this case was remanded by the Board to the RO 
via the AMC for corrective VCAA action and to schedule the 
Veteran for an appropriate VA examination.  Specifically, the 
Board requested that the examination of the Veteran's left 
hip include an opinion as to whether his hip condition was 
related to his service-connected knee and low back 
disabilities and whether those service-connected disabilities 
aggravated his left hip condition.  

Upon review of the VA examination conducted in June 2009, the 
Board finds that the examiner did not adequately address the 
issues requested by the Board in its March 2005 remand.  

While the examiner opined as to whether the Veteran's left 
hip condition and his service-connected knee and low back 
disabilities were related, he failed to address whether the 
Veteran's left hip condition was aggravated by his service-
connected disabilities.

The Board has a legal obligation to return an insufficient 
examination ordered by the Board for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination.  The claims file should 
be made available for review in 
connection with the examination.  Any 
special tests deemed medically 
necessary should be conducted.  The 
examiner should clearly report any 
chronic left hip disability which is 
diagnosed.  If current left hip 
disability is diagnosed, then, after 
reviewing the claims file and examining 
the Veteran, the examiner should 
respond to the following:

a)	Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that current chronic 
left hip disability has been 
aggravated by either or both of 
the Veteran's service-connected 
knee disabilities?

b)	Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that current chronic 
left hip disability has been 
aggravated by the Veteran's 
service-connected low back 
disability?

2.	After completion of the above, the RO 
should review the expanded record and 
determine (under a merits analysis) 
whether service connection is warranted 
for a left hip disability, to 
specifically include under 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) as to the service-
connected right and left knee 
disabilities and low back disability.  
If the benefit remains denied, the 
Veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


